Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 1 of 9 PageID# 48727



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division




     TecSec,Inc.,

                           Plaintiff,
                                                              Civil Action No. 1;10-cv-l 15
             V.                                               Hon. Liam O'Grady

     Adobe Inc.,et al.

                            Defendants.


                           MEMORANDUM OPINION AND ORDER


         This matter comes before the Court on Defendant Adobe Inc.'s Renewed Motion for

  Judgment as a Matter of Law or, in the Alternative, for a Remittitur(Dkt. 1376)and Plaintiff

  TecSec, Incorporated's Motion for Prejudgment Interest and Post-Judgment Interest(Dkt. 1378).

  The motions were fully briefed and the Court heard oral argument on May 2,2019. For the

  reasons that follow, and for good cause shown. Defendant Adobe Inc.'s Renewed Motion for

  Judgment as a Matter of Law or, in the Alternative, for a Remittitur (Dkt. 1376)is hereby

  GRANTED to the extent it seeks judgment as a matter oflaw of no direct infringement damages

  and DENIED in all other respects; and Plaintiff TecSec, Incorporated's Motion for Prejudgment

  Interest and Post-Judgment Interest(Dkt. 1378)is hereby DENIED as moot.

                                        I. BACKGROUND


         During a five-day trial. Plaintiff TecSec, Incorporated, sought to prove that Defendant

  Adobe Inc. directly and indirectly infringed TecSec's patented method and system claims for

  multi-level multi-media encryption technology. After almost two full days of deliberation, the

 jury entered a verdict partially in favor of TecSec and partially in favor of Adobe. The jury found

  that TecSec owned the asserted patents and that the patents were valid. It also found that Adobe
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 2 of 9 PageID# 48728



 directly infringed all the asserted claims during the relevant damages period, but that Adobe did

 not induce infringement on any of the asserted claims. The jury awarded TecSec $1.75 million

 for Adobe's direct infringement.

         Adobe has now renewed its motion for judgment as a matter of law that(a) the patents

 are invalid,(b) TecSec has not proven direct infringement of the method claims during the

 damages period, and (c) TecSec has not proven direct infringement damages. TecSec has moved

 for pre- and post-judgment interest.

                                     II. LEGAL STANDARD


        Rule 50(b)ofthe Federal Rules of Civil Procedure allows a party to renew a prior Rule

 50(a) motion forjudgment as a matter oflaw ("JMOL")that was denied."A Rule 50(b) motion

 should be granted ifa district court determines, without weighing the evidence or considering the
 credibility of the witnesses, that substantial evidence does not support the jury's findings."

 Konkel v. Bob Evans Farms Inc., 165 F.3d 275,279(4th Cir. 1999)."[T]he question is whether a

 jury, viewing the evidence in the light most favorable to [the prevailing party],'could have
 properly reached the conclusion reached by this jury.' If reasonable minds eould differ about the

 result in this case,[the Court] must affirm the jury's verdict." Bryant v. Aiken Reg'l Med. Ctrs.

 Inc., 333 F.3d 536,543(4th Cir. 2003)(internal citation omitted).

                                          III. ANALYSIS

        A.      The .lury's Finding that the Patents-in-Suit Are Valid.

        Adobe has renewed its JMOL motion for a finding that the patents-in-suit are invalid.

 Issued patents are presumed valid, and that presumption can be overcome only through clear and

 convincing evidence that the patents are invalid. 35 U.S.C. § 282(a); Microsoft Corp. v. i4i Ltd.
 P'ship, 564 U.S. 91,95(2011)."At trial, the jury heard conflicting [expert] testimony" as to
 whether the patents-in-suit were invalid. i4i Ltd. P'ship v. Microsoft Corp., 598 F.3d 831, 848
                                                  9
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 3 of 9 PageID# 48729



 (Fed. Cir. 2010), aff'd, 564 U.S. 91 (2011). The jury's finding of validity had evidentiary support
 in the record and,"[i]n evaluating the evidence, the Jury was free to disbelieve" Adobe's expert,
  Dr. Clark, and instead credit TecSec's expert. Dr. Jones. Id. Further, the jury's validity verdict
  was not tainted by TecSec's argument that the fact testimony of Mr. Mundy and Mr. Balenson
 lacked corroboration because corroboration, or lack thereof, is always a relevant factor the jury
 may consider in evaluating the credibility of a witness's testimony. Therefore, the Court will not
 overturn the jury's verdict that the patents-in-suit are valid.

         B.      The Jury's Finding that Adobe Directly Infringed the Asserted Method
                 Claims During the Relevant Damages Period,
         The Court will also not overturn the jury's verdict that Adobe directly infringed the
 asserted method claims during the relevant damages period, which ran from February 5,2010
 through March 3,2011. A patentee may prove direct infringement during the relevant damages
 period through circumstantial evidence. Liquid Dynamics Corp. v. Vaughan Co.., 449 F.3d 1209,
 1219(Fed. Cir. 2006). At trial, TecSec introduced sufficient circumstantial evidence for the jury
 to have reasonably found that Adobe directly infringed the asserted method claims during the
 damages period.

         Mr. Landwehr, Adobe's public sector chief technology officer, testified that he became
 interested in security at a young age and "[pjretty much [his] entire career" in computer science
"has had some aspects intersecting with security." Tr. 755:7-23. Mr. Landwehr also testified that
 he is a Certified Information Systems Security Professional who frequently discusses security
 issues with customers, has twice testified before Congress on security topics while at Adobe,and
 has written "pretty much all" of his approximately one hundred Adobe blog posts on security
issues. Id. at 756:2-14, 784:8-21. Mr. Landwehr described how to perform multi-level
encryption using Adobe Acrobat in a 2009 blog post, which remained posted even at the time of
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 4 of 9 PageID# 48730



  trial, and admitted that he had performed multi-level encryption in preparing that blog post. Id. at
 787:2-788:7.

         A reasonable jury could have inferred that Mr. Landwehr performed the asserted method
 claims at least once during the relevant damages period because he was a security specialist who
 promoted the security features of Adobe Acrobat and assisted customers in using those features,
 he admitted performing the patented methods the year before the damages period, and he taught
 customers how to perform the patented methods in his 2009 blog post, which was live for the
 duration ofthe damages period. See Mirror Worlds, LLC v. Apple, Inc., 784 F. Supp. 2d 703,715
 (E.D. Tex. 2011)(granting JMOL of no direct infringement where the plaintiff failed to
 "introduce circumstantial evidence that would support a finding of[the defendant's] direct
 infringement, such as evidence of[the defendant's] employees testing the method steps" or
"documents containing instructions that teach all ofthe steps ofthe method claims"); cf. Lucent
 Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1317-19(Fed. Cir. 2009)(holding that the jury
 could have reasonably found direct infringement by the defendant's customers from the
 circumstantial evidence ofsales of the defendant's product with manuals teaching customers
 how to perform the method claims).

        As a result, the Court will not overturn the jury's verdict on direct infringement.
        C.      The Jury's Award of $1.75 Million for Direct Infringement Damages.
        While there was sufficient evidence for the jury to find that Adobe directly infringed
during the relevant damages period, there was insufficient evidence to support the $1.75 million
damages award for that direct infringement.

        "Patent owners who prove infringement are typically awarded at least some amount of
damages." T'rawega Corp. v. Life Techs. Corp., 875 F.3d 651,666(Fed. Cir. 2017). Indeed, 35
U.S.C. § 284 states that upon finding infringement,"the court shall award" the plaintiff
                                                 4
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 5 of 9 PageID# 48731



 "damages adequate to compensate for the infringement, but in no event less than a reasonable
 royalty for the use made ofthe invention by the infringer      "35 U.S.C. § 284(2012)
 (emphasis added).

         Yet,"the burden of proving damages falls on the patentee, and the patentee must show
 his damages by evidence." Promega,875 F.3d at 660(alterations, internal quotations, and
 citations omitted)."Damages'must not be left to conjecture by the jury. They must be proved,
 and not guessed at.'" Id. (quoting Philp v. Nock,84 U.S.460,462(1873)). Thus, 35 U.S.C. § 284
 does not require the award of a reasonable royalty "even in the absence ofany evidence from
 which the court," or the jury,"may derive a reasonable royalty." Devex Corp. v. Gen. Motors
 Corp.,667 F.2d 347,363(3d Cir. 1981)(cited with approval in Promega,875 F.3d at 666)."In
 the absence of any evidence as to what would constitute a reasonable royalty in a given case, a
 fact finder would have no means ofarriving at a reasonable royalty, and none could be awarded."
 Id. at 361;see also Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1328(Fed. Cir. 2014)("[l]n a
 case completely lacking any evidence on which to base a damages award,the record may well
 support a zero royalty award."); Gustafson, Inc. v. Intersys. Indus. Prods., Inc., 897 F.2d 508,
 509—10(Fed. Cir. 1990)(finding "no reversible error in the district court's... awarding no
 damages to [the plaintiff] because none were proven"); Mirror Worlds, 784 F. Supp. 2d at 724-
27(vacating the jury's direct infringement damages award because the damages award was not
sufficiently supported by the record); Keg Techs., Inc. v. Laimer,436 F. Supp. 2d 1364,1370
(N.D. Ga. 2006)(denying the plaintiffs a monetary damages award because any award "would
be an exercise in arbitrary speculation").

        A patent owner is also "not entitled to any damages" when it "deliberately takes a risk by
relying at trial exclusively on a damages theory that ultimately proves unsuccessful." Promega,
875 F.3d at 666. In Promega,the Federal Circuit held that a patent owner who sought damages at
                                                 5
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 6 of 9 PageID# 48732



 trial based solely on lost profits for total worldwide sales, and proved infringement for only a
 subset ofthose sales,"waived its right to any award based on a reasonable royalty" or "any
 subset oftotal worldwide sales." Id. at 660,662-63. It follows that a patent owner who pursues
 an all-or-nothing damages theory based on sales to customers and fails to present evidence ofa
 reasonable royalty based solely on the defendant's own use, waives its right to recover direct
 infringement damages. Mirror Worlds, 784 F. Supp. 2d at 724-25 (vacating a jury's damages
 award where the plaintiff was only entitled to recover direct infringement damages, but the
 plaintiffs damages theory was based solely on the defendant's sales to customers and the
 plaintiff did not present any evidence ofa reasonable royalty based solely on the defendant's
 own use ofthe patented technology).

        At trial, TecSec pursued a damages theory tied solely to Adobe's sales of Adobe Acrobat
 to customers. Because Adobe Acrobat does not infringe TecSec's system claims until it is
 installed, the testimony ofa reasonable royalty based on sales to customers alone caimot support
 any award of direct infringement damages.

        In denying Adobe s earlier JMOL motion regarding failure to prove direct infringement
 damages,the Court opined that "while there was no direct testimony on direct infringement
 damages,the jury should be given the opportunity to determine whether" the testimony of
 TecSec's damages expert, Mr. Wagner,"could also serve as a basis to find direct infringement
 damages. Dkt. 1373 at 2. The Court believed that there may have been evidence adduced at trial
that would have allowed the jury to apply a reasonable royalty rate derived from the damages
experts testimony to a royalty base tied solely to Adobe's own use of Adobe Acrobat. Now that
the Court has had the opportunity to review the record and the more thorough arguments of
counsel, the Court finds that the damages experts' testimony could not have served as a basis for
an award of direct infringement damages as a matter of law.
                                                6
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 7 of 9 PageID# 48733



            For the jury to have non-speculatively found direct infringement damages based on the
  damages experts' testimony at trial, TecSec would have needed to introduce evidence ofa
  royalty base tied solely to Adobe's own use of Adobe Acrobat against which the Jury could have
  applied a reasonable royalty rate derived from the experts' testimony. But there was no evidence
  at trial to establish such a royalty base. For example,there was no testimony regarding the
  number of Adobe employees in the United States or the number of times Adobe Acrobat was
 installed by Adobe employees during the damages period. As a result, the juiy could not have
 relied on the damages experts' testimony to arrive at $1.75 million in direct infringement
 damages without impermissible speculation.
           There is also insufficient evidence in the record to support remitting thejury's damages
 award to $200,000-the maximum cost Adobe would have incurred to design around the
 asserted patents in April 2001, the date of the hypothetical negotiation between Adobe and
 TecSec. As an initial matter,"damages awarded for patent infringement 'must reflect the value
 attributable to the infringing features ofthe product, and no more.'" CommonweaUh Sci. &
Indus. Research Org. v. Cisco Sys., Inc., 809 F.3d 1295, 1301 (Fed. Cir. 2015)(quoting
Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226(Fed. Cir. 2014)). The cost to design
around TecSec's patents is not tied to the value of TecSec's invention.' Furthermore, even ifthe
$200,000 cost to design around the asserted patents could support a damages award, it cannot
support an award for direct infringement damages alone because any apportionment ofthe cost
between Adobe's own use of Adobe Acrobat and Adobe's sales of Adobe Acrobat to customers
would be inherently speculative.




'Indeed, the evidence adduced at trial demonstrated, at most, a de minimis value of TecSec's invention to Adobe-
there was only circumstantial evidence that one or two Adobe employees even knew the infringing capability
existed prior to this litigation.                                                           ^ ^
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 8 of 9 PageID# 48734



           The only other evidence ofan appropriate amount ofdirect infringement damages is Dr.
  Jones's testimony that an award of"a couple hundred dollars... would seem reasonable" to
  compensate TecSec for Adobe's direct infringement ofthe asserted method claims during the
  damages period. Tr. at 547:14-25. Yet, Dr. Jones's opinion regarding a reasonable damages
  award for Adobe's direct infringement during the relevant damages period was also inherently
 speculative. Dr. Jones twice stated that he "would have to defer to the damages experts"
 regarding a reasonable award for Adobe's direct infringement ofthe asserted method claims. Id.
 at 547:24-25;see also id at 546:3. Dr. Jones also stated that he does not know how damages are
 calculated, and when asked ifthe proper damages award could be lower than a couple hundred
 dollars, he responded:"It could be, 1 just don't know."Id at 546:3-6. As a result, the record is
 also devoid ofqualified testimony regarding appropriate damages for Adobe's direct
 infringement ofthe asserted method claims during the relevant damages period.
         Accordingly, the Court finds that the jury's damages award of$1.75 million must be
 vacated in its entirety as inherently speculative and unsupported by the record.
         The Court also finds that TecSec is not entitled to a new trial to establish direct
infringement damages above zero dollars. "[R]e-presenting this issue to thejuiy would [be]
 pointless because, as a matter oflaw," an award ofzero damages is the maximum award
supported by the evidence adduced at trial. Tronzo v. Biomet, Inc., 236 F.3d 1342, 1351 (Fed.
Cir. 2001).2"When a plaintiff deliberately takes a risk by relying at trial exclusively on a
damages theory that ultimately proves unsuccessful, and, when challenged, does not dispute that
It failed to present an alternative case for damages, a district court does not abuse its discretion


 The Fourth Circuit and Federal Circuit both have "a 'maximum recovery rule' which remits an excessive iurv
award to                            could 'properly have awarded based on the relevant evidence.'" Shockl2v
(I?rciri995))                                           Unisplay. S.A. v. Am. Elec. Sign Co.,69 F.3d 512,519
Case 1:10-cv-00115-LO-TCB Document 1402 Filed 06/18/19 Page 9 of 9 PageID# 48735



                       ,a.plainer           Capces.„ ccec.deficiencies in i.s angn^enis on ifie
  record." Promega, 875 F.3d a( 666.

         D.     TecSec's Motion for Pre- and Post-Judgment Interest.
         Having found that the jury's award ofdamages ntust be overturned in its entirety,
  TeeSec's motion for interest on the damages award is moot.
                                       IV. CONCLUSION
        For the reasons stated above, and for good cause shewn. Defendant Adobe Inc's
 Renewed Motion for Judgment as a Matter of haw or, in the A,tentative, for a Remit,itur(Dht
 .376,is hereby GRANTED to the extent it seehsjudgment as a matter oflaw of no direct
 infringement damages and DENIED in a„ other respects. Accordingly, the jury's award of
damages is hereby VACATED

       .. is fitrther ORDERED that Plaintiff TecSec,Ineontorated's Motion for Prejudgment
Interest and Post-Judgment Interest(Dkt. 1378) is hereby DENIED as moot.
       It is SO ORDERED.


June    2019
Alexandria, Virginia                                      Liam
                                                          United State^istrict Judge
